UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                            No. 05-6717



FELTON YAWN,

                                             Petitioner - Appellant,

          versus


WILLIAM WHITE, Warden; HENRY DARGAN MCMASTER,
Attorney General for South Carolina,

                                            Respondents - Appellees.


Appeal from the United States District Court for the District of
South Carolina, at Florence.    Patrick Michael Duffy, District
Judge. (CA-04-861-4-23-BH)


Submitted:   September 30, 2005           Decided:   October 19, 2005


Before NIEMEYER, SHEDD, and DUNCAN, Circuit Judges.


Dismissed by unpublished per curiam opinion.


Felton Yawn, Appellant Pro Se. Donald John Zelenka, Chief Deputy
Attorney General, John William McIntosh, Assistant Attorney
General, Derrick K. McFarland, OFFICE OF THE ATTORNEY GENERAL OF
SOUTH CAROLINA, Columbia, South Carolina, for Appellees.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

            Felton Yawn seeks to appeal the district court’s order

denying his habeas petition filed under 28 U.S.C. § 2254 (2000).

An appeal may not be taken from the final order in a § 2254

proceeding unless a circuit justice or judge issues a certificate

of appealability. 28 U.S.C. § 2253(c)(1) (2000). A certificate of

appealability will not issue absent “a substantial showing of the

denial of a constitutional right.”      28 U.S.C. § 2253(c)(2) (2000).

A prisoner satisfies this standard by demonstrating that reasonable

jurists would find that his constitutional claims are debatable and

that any dispositive procedural rulings by the district court are

also debatable or wrong.   See Miller-El v. Cockrell, 537 U.S. 322,

336 (2003); Slack v. McDaniel, 529 U.S. 473, 484 (2000); Rose v.

Lee, 252 F.3d 676, 683 (4th Cir. 2001).         We have independently

reviewed the record and conclude that Yawn has not made the

requisite     showing.   Accordingly,    we   deny   a   certificate   of

appealability and dismiss the appeal.      We also deny Yawn’s request

for transcripts.    We dispense with oral argument because the facts

and legal contentions are adequately presented in the materials

before the court and argument would not aid the decisional process.



                                                               DISMISSED




                                - 2 -